           Case 1:18-cv-11780-DJC Document 52 Filed 12/29/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MASSACHUSETTS


 JAMES DELTUFO,
   Plaintiff

 v.                                                 CIVIL ACTION NO.: 1:18-CV-11780

 TOWN OF BRAINTREE,
 DONALD M. DELANEY,
 AND WILLIAM R. CUSHING JR.
   Defendants


                             MOTION IN LIMINE
               TO PRECLUDE REFERENCE TO PRIOR INCIDENCES OF
                       ALLEGED POLICE MISCONDUCT

       NOW COME the Defendants, Town of Braintree, Donald M. Delaney and William R.

Cushing, Jr., and hereby request that this Court issue an Order precluding any reference by the

Plaintiff, James Deltufo (“Plaintiff”), of any incidences of prior alleged police misconduct.

       Plaintiff’s claims relate to the conduct of the Town of Braintree and the two individual

police officer defendants, Delaney and Cushing, during the pursuit and subsequent arrest of

Plaintiff on February 14, 2016. During his deposition on April 29, 2019, Plaintiff testified that

he has had multiple, violent, unrelated police encounters in the past. In particular, he testified as

follows:



            Answer:       Where I came from, the area it was, you don’t get arrested. You

                          get beat up. I’ve taken more beatings from police officers my

                          whole life. Basically it’s what brought me to – every time I see

                          or hear a siren, I get paranoid. I really do because I can’t – I’m
          Case 1:18-cv-11780-DJC Document 52 Filed 12/29/20 Page 2 of 4




                          too old to take a beating now. This is what happens; so I guess

                          it’s – I’ve been to therapy and everything else for this, you know.



Excerpts from Deposition Transcript of James Deltufo, Exhibit A, 20:16-24.



             Question: Why didn’t you not (sic) stop?

             Answer:      Because this ending is why I didn’t stop. This is what happens

                          every time I do. So I –



Excerpts, Exhibit A, 41:16-18.

       Plaintiff explained that the phrase “this ending” was in reference to “the damage that was

done at the end of [his] arrest,” Id., 41:23-24, alluding to the excessive force alleged to have

been used by the individual defendants, Cushing and Delaney. Plaintiff further testified that

police brutality “[i]s what happens quite frequently.” Id., 42:2.

       Evidence is relevant if it has "any tendency to make a fact more or less probable than it

would be without the evidence" and "the fact is of consequence in determining the action." Fed.

R. Evid. 401. Plaintiff’s testimony regarding prior incidences of alleged police misconduct is

irrelevant. Here, that Plaintiff fled and attempted to evade arrest is not in dispute, and is

therefore irrelevant. The motivation for Plaintiff’s decision to evade arrest is similarly irrelevant,

as it has no bearing on any element of Plaintiff’s claims against the Defendants.

       Even if testimony of this nature did have some negligible relevance, it should still be

excluded because its probative value is heavily outweighed by the “danger of . . . unfair

prejudice." Fed. R. Evid. 403. The topic of police misconduct has long been a lightning rod and
           Case 1:18-cv-11780-DJC Document 52 Filed 12/29/20 Page 3 of 4




the potential prejudicial effect of any reference by Plaintiff to prior incidences of alleged police

brutality is further amplified by the Black Lives Matter movement and today’s current political

climate.

       Therefore, given the irrelevant and highly prejudicial nature of Plaintiff’s testimony

regarding prior incidences of alleged police misconduct, Defendants, Town of Braintree, Donald

M. Delaney and William R. Cushing, Jr., respectfully request that this Court GRANT this motion

and exclude any such testimony from evidence at trial.



                                                       Defendants,
                                                       TOWN OF BRAINTREE, DONALD M.
                                                       DELANEY and WILLIAM R. CUSHING,
                                                       By their Attorneys,


                                                       __/s/ Douglas I. Louison __________
                                                       Douglas I. Louison (BBO# 545191)
                                                       Alexandra M. Gill (BBO# 663040)
                                                       Louison, Costello, Condon & Pfaff, LLP
                                                       101 Summer Street
                                                       Boston, MA 02110
                                                       617-439-0305
                                                       FAX: 617-439-0325
                                                       dlouison@lccplaw.com
                                                       sgill@lccplaw.com
         Case 1:18-cv-11780-DJC Document 52 Filed 12/29/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

      I, Douglas I. Louison, hereby certify that on December 29, 2020, a true copy of the above
document was served upon: Chester L. Tennyson, Jr., Esq., Tennyson Law Firm, 3 Seaview
Avenue, Hull, MA 02045, clt@tennysonlaw.com.


                                    __/s/ Douglas I. Louison
                                    Douglas I. Louison
